                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


ANTHONY HOLT, Individually as
Personal Representative of the
Estate of Jole Ann Holt and as Next
Friend on behalf of Minor Children,
K.H., D.H., AND L.H.

                     Plaintiff,                Case No. 3:20-cv-00020-SLG

              v.

UNITED STATES OF AMERICA,

                      Defendant.


  ORDER RE INITIAL SCHEDULING & PLANNING CONFERENCE REPORT

      Pursuant to Rules 16(a) and 26(f), Federal Rules of Civil Procedure, and

Local Civil Rules 16.1 and 26.1(b), counsel for all parties that have appeared in

this action and self-represented litigants must confer within 14 days from service

of this order for purposes of jointly completing a Scheduling and Planning

Conference Report. The report must conform to the attached form, which is also

available online in Microsoft Word format on the Court’s public website:

http://www.akd.uscourts.gov.      (At the website, choose the “Forms” tab, select

“Local Forms,” and scroll down to “Civil Form 26(f) (All Judges).”)

      Within 21 days from service of this order, counsel for the plaintiff shall serve

and file the parties’ report with the Court.




         Case 3:20-cv-00020-SLG Document 8 Filed 06/01/20 Page 1 of 2
       In the event the parties to this case are already actively engaged in

settlement negotiations, counsel for the plaintiff shall so advise the Court within 7

days following the entry of this order, and shall specify the date by which the parties

expect to conclude their settlement negotiations.

       DATED this 1st day of June, 2020 at Anchorage, Alaska.

                                                 /s/ Sharon L. Gleason
                                                 UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00020-SLG, Holt v. USA
Order Initial Scheduling and Planning Conference Report
Page 2 of 2
         Case 3:20-cv-00020-SLG Document 8 Filed 06/01/20 Page 2 of 2
